DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the amended text indicates “the CPR quality is related to… at least one single pulse wave…” and further indicates “the at least one single pulse wave is measured from a wave trough to an adjacent wave crest”. However, in each phrase “at least one” can be interpreted to include plural members. While this does not create uncertainty in the first phrase, in the second phrase it is unclear how the measurement of plural elements is to be performed as is appears that measuring “from a wave trough to an adjacent wave crest” would assign the same value to the plural “single pulse wave” members. The uncertainty could possibly be resolved by indicating “each single pulse wave is measured…”. Examiner notes that claim 25 was amended with parallel language and thus has the same issue as claim 1. With regard to claim 14, the claim indicates that the CPR quality is based on an effective frequency component using “frequency domain analysis” but that the CPR quality is also related to “the separated fluctuant component and constant component”; however, one would not generally consider the result of frequency domain analysis to relay information on a “constant component” and thus, it is unclear how both of these limitations can be met. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 6, 7, 13, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayman et al. for the reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al.as applied to claims 1 and 7 above, and further in view of Koyama et al. for the reasons of record.
Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. With regard to the rejection of claims 1 - 8, 13, and 25 under 35 USC 102(a)(1) and 35 USC 103, Applicant argues that the amendments distinguish over the applied art because: 1) the prior art is not concerned with analyzing single pulse waves in the claimed manner, 2) the prior art does not particularly detail signal separation into fluctuant and constant components and is generally not concerned with drift in a constant component level, and 3) the art does not analyze “absolute” values. With regard to the first and second points, Examiner notes that in the discussion of Hayman et al. regarding analysis of the waveform of Figure 3, there is teaching (paragraph [0032]) that the pulse amplitude represents “peak-to-peak amplitude”. One of ordinary skill in the art would recognize that a determination of “peak-to-peak amplitude” is concerned with the fluctuant portion of the received signal. Further, Examiner notes that while Applicant refers to analyzing single pulse waves, due to the issues raised in the rejection under 35 USC 112 in which it is unclear how “the at least one… is measured from a wave trough to an adjacent wave crest”, even if the “peak-to-peak” analysis of Hayman does not follow a criteria of each wave being analyzed in from trough to adjacent crest, at least some of the measurements will apply a trough to subsequent crest criteria which appears to be within the metes and bounds as best understood. With regard to the third criteria, Examiner notes that Applicant describes several possible manners to determine an “absolute amplitude” (paragraph [0093]) including “max amplitude”; a “peak-to-peak amplitude” measurement, as discussed in the prior art, is consistent with this understanding of the claim term.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791